Citation Nr: 0415725	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  00-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a prostate 
disorder, including prostate cancer secondary to herbicide 
exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity secondary to diabetes 
mellitus.

5.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound of the right buttock.

6.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left upper 
extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970, with service in the Republic of Vietnam.  He was 
awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In a June 2003 written statement, the veteran withdrew his 
appeals for increased ratings for post-traumatic stress 
disorder and diabetes mellitus.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The veteran is a combat veteran and has been awarded the 
Purple Heart.  In the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b) 
(West 2002).

It appears from a review of the record, that the RO has not 
considered 38 U.S.C.A. § 1154(b) while adjudicating the 
veteran's claims for service connection.  The Board also 
finds that examinations are necessary with respect to the 
issues on appeal, as described below, pursuant to Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  .

Accordingly, these claims are REMANDED for the requested 
action that follows:

1.  The RO issued a letter to the 
appellant in July 2002  notifying him of 
the enactment of the VCAA in relation to 
his service connection claims for 
bilateral hearing loss, tinnitus, and 
prostate cancer secondary to exposure to 
Agent Orange.  The RO issued another 
letter to the appellant in October 2002 
notifying him of the evidence necessary 
to prove service connection for 
peripheral neuropathy of the right upper 
extremity.  Nevertheless, in light of 
recent decisions issued by the United 
States Court of Appeals for Veterans 
Claims (Court), the RO must ensure that 
the notification requirements set forth 
at 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied with respect 
to all of the issues listed on the title 
page of this action.  VCAA, 38 U.S.C.A. § 
5100 et seq. (West 2002).  

?	This includes notifying the 
appellant (1) of the information and 
evidence not of record that is 
necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to 
provide, and (3) of the information 
and evidence that the claimant is 
expected to provide.  The appellant 
should also be requested to provide 
any evidence in his possession that 
pertains to the claims.  The notice 
must comply with 38 U.S.C.A. § 
5103(a), See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), 
and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for 
response.  

?	The Board notes that the letters 
issued by the RO letter do not 
specifically list the following 
issues on appeal: 1) increased 
compensable rating for residuals of 
a gunshot wound (GSW); and 2) 
increased initial rating in excess 
of 20 percent for peripheral 
neuropathy of the left upper 
extremity.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since June 2003 .  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA examination by an examiner with 
appropriate expertise to determine the 
nature and extent of his service-
connected residual gunshot wound of the 
right buttock, involving Muscle Group 
XVII.  The claims file must be made 
available to the examiners for review and 
the examination reports should reflect 
that such review was accomplished.  

?	The examination report should 
contain sufficient information to 
rate these disabilities properly, 
such as any indications of muscle 
abnormalities (atrophy, etc.), any 
impairment of strength or endurance, 
and the severity and extent of any 
scars related to the wounds, 
including whether they are 
superficial, unstable, adherent, or 
painful on examination.  

?	According to 38 C.F.R. § 4.56(b) 
(2003), a "through-and-through" 
injury with muscle damage shall be 
evaluated no less than a moderate 
injury for each group of muscles 
damaged.  The veteran maintains that 
the original wound was a through-
and-through wound that left no 
residual fragments.  According to a 
December 2000 VA examination report 
(that is marked with a yellow tab on 
the right hand side of the claims 
file when it is open fully, which 
reads, "VAX 12/00 Muscles"), the 
examiner noted the veteran's 
history, but did not specifically 
describe the original wound as 
"through-and-through". The service 
medical records are silent with 
respect to details of the original 
wound.  The examiner should attempt 
to determine, if possible, whether 
the original gunshot wound was a 
"through-and-through" wound, and 
whether there was any residual 
muscle damage.  

4.  The RO should schedule the appellant 
for a VA audiologic examiner to express 
an opinion, based upon a review of the 
material in the claims file, as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
and tinnitus is etiologically related to 
exposure to acoustic trauma during his 
active service, specifically during 
combat and when the veteran was injured 
by enemy gunfire.  VA examined the 
veteran in March 2003 (the report is 
marked with a yellow tab on the right 
hand side of the claims file when it is 
open fully, which reads, "VAX Audio 
1/03"), and it appears that he has 
bilateral hearing loss for VA purposes.  
38 C.F.R. § 3.385 (2003).  If the 
examiner determines that an audiologic 
examination is required, one should be 
scheduled.  The Board, however, is not 
specifically ordering another test.  The 
supporting rationale for the opinion must 
also be provided.  

5.  The veteran should also be provided 
an examination by an examiner with 
appropriate expertise to determine the 
extent and etiology of any currently 
present prostate disorder, most recently 
diagnosed as prostatitis.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  Any necessary testing should 
be conducted.  The examiner should 
determine whether the veteran has 
prostate disorder, including cancer.  
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's prostate disability, if 
present, is etiologically related to his 
exposure to herbicide agents or any other 
incident during his active service.  The 
rationale for all opinions expressed 
should be explained.

6.  The RO should make arrangements for 
the veteran to be afforded a neurologic 
examination to determine the nature and 
claimed etiology of his claimed 
peripheral neuropathy of the right upper 
extremity condition, and the current 
severity of the veteran's service-
connected peripheral neuropathy of the 
left upper extremity condition.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  All necessary tests and 
studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

?	The examiner should comment on the 
veteran's complaints of pain and 
numbness of the right upper 
extremity.  If a diagnosis is made, 
the examiner should comment on 
whether it is at least as likely as 
not that this disability is related 
to the veteran's service-connected 
diabetes mellitus.  

?	The examiner should discuss any 
neurological weakness and/or other 
impairment of the veteran's service-
connected left upper extremity 
diabetic peripheral neuropathy.  
This evaluation should include any 
loss of strength, sensation, 
reflexes, use, and/or any other 
pertinent neurological impairment.  
The medical basis for all opinions 
rendered should be given.  

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should readjudicate 
the veteran's claims in light of all 
pertinent evidence and legal authority.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. §§ 4.56(b), 4.73, Diagnostic Code 
5317 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2003); see Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




